Exhibit 10.2

 

PERFORMANCE AWARD AGREEMENT

 

This Performance Award Agreement (the “Agreement”) has been made as of
[                                 ] (the “Date of Grant”) between Duke Energy
Corporation, a Delaware corporation, with its principal offices in Charlotte,
North Carolina (the “Corporation”), and [                                ] (the
“Grantee”).

 

RECITALS

 

Under the Duke Energy Corporation 2015 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegate, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
Performance Shares and tandem Dividend Equivalents that are subject hereto.  The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

 

Section 1.                                          Number and Nature of
Performance Shares and Tandem Dividend Equivalents.  At target performance, the
number of Performance Shares and the number of tandem Dividend Equivalents
subject to this Award are each [                                      ].  Each
Performance Share, upon becoming vested, represents a right to receive payment
in the form of one (1) share of Common Stock.  Each tandem Dividend Equivalent,
after its tandem Performance Share vests, represents a right to receive a cash
payment equivalent in amount to the aggregate cash dividends declared and paid
on one (1) share of Common Stock for the period beginning on the Date of Grant
and ending on the date the vested, tandem Performance Share is paid or deferred
and before the Dividend Equivalent expires.  Performance Shares and Dividend
Equivalents are used solely as units of measurement and are not shares of Common
Stock, and the Grantee is not, and has no rights as, a shareholder of the
Corporation by virtue of this Award.

 

Section 2.                                          Vesting of Performance
Shares.

 

(a)  Performance Goal.  Except as otherwise provided in this Section 2, the
Performance Shares shall vest only if and to the extent the Committee, or its
delegate, determines that the [      ] Performance Goal (as defined below) has
been met (provided that such determination shall be made not later than the
first March 15 following the end of the Performance Period, as defined below). 
To the extent the

 

--------------------------------------------------------------------------------


 

[           ] Performance Goal is not met, the Performance Shares that do not so
become vested shall be forfeited.  The Committee reserves the right to reduce
any vesting to the

 

2

--------------------------------------------------------------------------------


 

extent the Committee determines that such reduction is equitable and appropriate
based on overall financial performance, including adjusted and reported
earnings, capital deployment and credit position during the Performance Period. 
Provided Grantee’s continuous employment by the Corporation, including
Subsidiaries, has not terminated, or as otherwise provided in Sections 2(b) or
2(c), all of the Performance Shares subject to this Award shall become vested
upon the written determination by the Committee, or its delegate, in its sole
discretion, of the extent to which the Corporation achieves the “[        ]
Performance Goal” for the period beginning [                               ] and
ending [                              ] (“Performance Period”), in accordance
with the applicable vesting percentage specified for such ranking in the
following schedule:

 

 

 

Vesting Percentage
(Applicable to Target
# of Shares)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* When such determination is of a ranking between those specified, the
Committee, or its delegate, in its sole discretion, shall interpolate to
determine the applicable vesting percentage.

 

Such Performance Shares that do not so become vested shall be forfeited.  For
purposes of this Agreement, “[        ] Performance Goal” means:
[                            ].

 

(b) In the event that, prior to the date that the determination of the
achievement of the [        ] Performance Goal is made, the Grantee’s continuous
employment by the Corporation, including Subsidiaries, terminates, the
Performance Shares subject to this Award are thereupon forfeited, except that if
such employment terminates (i) upon Retirement (as defined below), (ii) as the
result of the Grantee’s death, (iii) as the result of the Grantee’s permanent
and total disability within the meaning of Section 22(e)(3) of the Code, (iv) as
the result of the termination of such employment by the Corporation, or
employing Subsidiary, other than for cause, as determined by the Corporation or
employing Subsidiary, in its sole discretion, or (v) as the direct and sole
result, as determined by the Corporation, or employing Subsidiary, in its sole
discretion, of the divestiture of assets, a business, or a company, by the
Corporation or a Subsidiary, then, unless the Committee, or its delegate, in its
sole discretion, determines that Grantee is in violation of any obligation
identified in Section 3, the Performance Shares subject to this Award shall vest
upon such determination of the achievement of the [        ] Performance Goal,
at such vesting percentage determined by the Committee, or its delegate, in its
sole discretion, by prorating on the basis of the portion of the

 

3

--------------------------------------------------------------------------------


 

Performance Period that such employment continued while Grantee was entitled to
payment of salary (unless such termination occurs after the end of the
Performance Period, in which event the number of Performance Shares earned, if
any, shall not be prorated).  For purposes of this Agreement, “Retirement” shall
mean [                   ].

 

(c) In the event that a Change in Control occurs before the Performance Period
has ended and (i) before the Grantee’s continuous employment by the Corporation,
including Subsidiaries, terminates, or (ii) after such employment terminates
during the Performance Period, (A) at a time when Grantee is considered
“retired”, unless the Corporation, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, or (B) as the
result of an event listed in items (ii) — (v) of the first sentence of
Section 2(b), the Performance Shares subject to this Award shall vest upon such
occurrence, at such vesting percentage determined by the Committee, or its
delegate, in its sole discretion, by prorating down, assuming performance at the
target level for the [        ] Performance Goal, on the basis of the portion of
the Performance Period that has elapsed prior to the time of such occurrence (or
such earlier termination of employment), and the remaining Performance Shares
shall be forfeited, irrespective of any subsequent determination of the
achievement of the [        ] Performance Goal.

 

(d)  In the event that Grantee is on an employer-approved, personal leave of
absence on the date that the determination of the achievement of the [        ]
Performance Goal is made under this Section 2, then, unless prohibited by law,
vesting shall be postponed and shall not occur unless and until Grantee returns
to active service in accordance with the terms of the approved personal leave of
absence and before November 1 of the calendar year immediately following the
calendar year in which the Performance Period ends.  In the event Grantee does
not return to active service from such leave of absence prior to November 1 of
the calendar year immediately following the calendar year in which the
Performance Period ends, any Performance Shares covered by this Award that were
not vested as of the commencement of such leave shall be immediately forfeited
(as if Grantee terminated employment for purposes of Section 4 hereof).  
Further, in the event that such determination is made and during any portion of
the Performance Period the Grantee was on employer-approved, personal leave of
absence, the applicable vesting percentage shall be determined by the Committee,
or its delegate, in its sole discretion, to reflect only that portion of the
Performance Period during which such employment continued while the Grantee was
entitled to payment of salary.

 

Section 3.                                          Restrictive Covenants.

 

(a)  In consideration of the Award, Grantee agrees that during the period ending
on the [           ] anniversary of the Date of Grant (“Restricted Period”),
Grantee shall not for any reason, directly or indirectly, without the prior
written consent of the Corporation or its delegate: (i) become employed, engaged
or involved with a competitor (defined below) of the Corporation or any
Subsidiary in a position that involves: providing services that relate to or are
similar in nature or purpose to the services performed by the Grantee for the
Corporation or any Subsidiary at any time during his or her previous

 

4

--------------------------------------------------------------------------------


 

 [                  ] years of employment with the Corporation or any
Subsidiary; or, supervision, management, direction or advice regarding such
services; either as principal, agent, manager, employee, partner, shareholder,
director, officer or consultant (other than as a less-than three percent (3%)
equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market); or, (ii) induce or
attempt to induce any customer, client, supplier, employee, agent or independent
contractor of the Corporation or any of the Subsidiaries to reduce, terminate,
restrict or otherwise alter (to the Corporation’s detriment) its business
relationship with the Corporation.

 

(b)       The noncompetition obligations of clause (i) of the preceding sentence
shall be effective only with respect to a “competitor” of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities in the businesses of:  production, transmission, distribution, or
retail or wholesale marketing or selling of electricity; resale or arranging for
the purchase or for the resale, brokering, marketing, or trading of electricity
or derivatives thereof; energy management and the provision of energy solutions;
development and operation of power generation facilities, and sales and
marketing of electric power, domestically and abroad; and any other business in
which the Corporation, including Subsidiaries, is engaged at the termination of
Grantee’s continuous employment by the Corporation, including Subsidiaries; and
within the following geographical areas: (i) any country in the world (other
than the United States) where the Corporation, including Subsidiaries, has at
least $25 million in capital deployed as of termination of Grantee’s continuous
employment by the Corporation, including through its Subsidiaries; (ii) the
states of Colorado, Florida, Georgia, Illinois, Indiana, Kentucky, Michigan,
Minnesota, Mississippi, New York, North Carolina, Ohio, Pennsylvania, South
Carolina, Texas, Vermont, Wisconsin and Wyoming; (iii) any other state in the
United States where the Corporation including the Subsidiaries, has at least $25
million in capital deployed as of the termination of the Grantee’s employment
with the Corporation or any Subsidiary.  The Corporation and Grantee intend the
above restrictions on competition in geographical areas to be entirely severable
and independent, and any invalidity or enforceability of this provision with
respect to any one or more of such restrictions, including geographical areas,
shall not render this provision unenforceable as applied to any one or more of
the other restrictions, including geographical areas.

 

(c)        Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event the Grantee will give the Chief Legal Officer of the Corporation
prompt notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or, (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation’s or any Subsidiary’s current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs.   The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all

 

5

--------------------------------------------------------------------------------


 

other contractual, statutory, or common law obligations Grantee may have to
protect the Corporation’s confidential information and trade secrets and to
avoid defamation or business disparagement.

 

(d)       Notwithstanding any other provision of Section 3, the Grantee remains
free to engage in “protected activity,” as defined in 10 CFR 50.7 and
Section 211 of the Energy Reorganization Act of 1974, including, but not limited
to, reporting any suspected instance of illegal activity of any nature, any
nuclear safety concern, any workplace safety concern, any public safety concern,
or any other matter within the United States Nuclear Regulatory Commission’s
(“NRC”) regulatory responsibilities to the NRC, the United States Department of
Labor, and any other federal or state governmental agency without providing the
notice described in Section 3(c), and the Grantee remains free to participate in
any governmental proceeding or investigation without providing the notice
described in Section 3(c).

 

(e)       If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.

 

(f)        Nothing in Section 3 shall be construed to prohibit Grantee from
being retained during the Restricted Period in a capacity as an attorney
licensed to practice law, or to restrict Grantee from providing advice and
counsel in such capacity, in any jurisdiction where such prohibition or
restriction is contrary to law.

 

(g)       Grantee’s agreement to the restrictions provided for in this Agreement
and the Corporation’s agreement to provide the Award are mutually dependent
consideration. Therefore, notwithstanding any other provision to the contrary in
this Agreement, if Grantee materially breaches any provision of this Section 3
or if the enforceability of any material restriction on Grantee provided for in
this Agreement is challenged and found unenforceable by a court of law then the
Corporation shall, at its election, have the right to (i) cancel the Award,
(ii) recover from Grantee any shares of Common Stock, Dividend Equivalents or
other cash paid under Award, or (iii) with respect to any shares of Common Stock
paid under the Award that have been disposed of, require the Grantee to repay to
the Corporation the fair market value of such shares of Common Stock on the date
such shares were sold, transferred, or otherwise disposed of by Grantee.   This
provision shall be construed as a return of consideration or ill-gotten gains
due to the failure of Grantee’s promises under the Agreement, and not as a
liquidated damages clause.  Nothing herein shall (i) reduce or eliminate the
Corporation’s right to assert that the restrictions provided for in this
agreement are fully enforceable as written, or as modified by a court pursuant
to Section 3, or (ii) eliminate, reduce, or compromise the application of
temporary or permanent injunctive relief as a fully appropriate and applicable
remedy to enforce the restrictions provided for in Section 3 (inclusive of its
subparts), in addition to recovery of damages or other remedies otherwise
allowed by law.

 

6

--------------------------------------------------------------------------------


 

Section 4.                                          Forfeiture.  Any Performance
Share subject to this Award shall be forfeited upon the termination of the
Grantee’s continuous employment by the Corporation, including Subsidiaries,
prior to the date that the Committee’s determination of the achievement of the
[      ] Performance Goal is made, except to the extent otherwise provided in
Section 2.  Any Dividend Equivalent subject to this Award shall expire at the
time its tandem Performance Share (a) is vested and paid, or deferred, or (b) is
forfeited.

 

Section 5.                                          Dividend Equivalent
Payment.  Payment with respect to any Dividend Equivalent subject to this Award
that is in tandem with a Performance Share that is vested and paid shall be paid
in cash to the Grantee at the same time as the vested Performance Share as
provided in Section 6, or, if the vested Performance Share is deferred by
Grantee as provided in Section 6, payment with respect to the tandem Dividend
Equivalent shall likewise be deferred.  The Dividend Equivalent payment amount
shall equal the aggregate cash dividends declared and paid with respect to one
(1) share of Common Stock for the period beginning on the Date of Grant and
ending on the date the vested, tandem Performance Share is paid or deferred and
before the Dividend Equivalent expires.  However, should the timing of a
particular payment under Section 6 to the Grantee in shares of Common Stock in
conjunction with the timing of a particular cash dividend declared and paid on
Common Stock be such that the Grantee receives such shares without the right to
receive such dividend and the Grantee would not otherwise be entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment.  Dividend Equivalent
payments shall be subject to withholding for taxes. Any required income tax
withholdings in respect of Dividend Equivalents attributable to Performance
Shares shall be satisfied by reducing the cash payment in respect of the
required withholding amount, unless the Committee, or its delegate, in its
discretion, requires Grantee to satisfy such tax obligation by other payment to
the Corporation.

 

Section 6.                                          Payment of Performance
Shares.   Payment of Performance Shares subject to this Award that become vested
shall be made to the Grantee on the earlier of: (a) the calendar year
immediately following the Performance Period, or (b) within 30 days after the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Corporation within the meaning of Section 409A of the Code, except to the extent
deferred by the Grantee in accordance with such procedures as the Committee, or
its delegate, may prescribe from time to time or except to the extent required
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code.  Payment (or deferrals, as applicable) shall be subject to withholding for
taxes.  Payment shall be in the form of one (1) share of Common Stock for each
fully vested Performance Share, and any fractional vested Performance Share
shall be rounded up to the next whole share for purposes of both vesting under
Section 2 and payment under Section 6.  Notwithstanding the foregoing, the
number of shares of Common Stock that would otherwise be paid or deferred
(valued at Fair Market Value on the date the respective Performance Share became
vested, or if later, payable) shall be reduced by the Committee, or its
delegate, in its sole discretion, to fully satisfy tax withholding requirements,
unless the Committee, or its delegate, in its discretion requires Grantee to

 

7

--------------------------------------------------------------------------------


 

satisfy such tax obligation by other payment to the Corporation.  In the event
that payment, after any reduction in the number of shares of Common Stock to
satisfy withholding for tax requirements, would be for less than ten (10) shares
of Common Stock, then, if so determined by the Committee, or its delegate, in
its sole discretion, payment, instead of being made in shares of Common Stock,
shall be made in a cash amount equal in value to the shares of Common Stock that
would otherwise be paid, valued at Fair Market Value on the date the respective
Performance Shares became vested.

 

Section 7.                                          No Employment Right. 
Nothing in this Agreement or in the Plan shall confer upon the Grantee the right
to continued employment with the Corporation or any Subsidiary, or affect the
right of the Corporation or any Subsidiary to terminate the employment or
service of the Grantee at any time for any reason.

 

Section 8.                                          Nonalienation.  The
Performance Shares and Dividend Equivalents subject to this Award are not
assignable or transferable by Grantee.  Upon any attempt to transfer, assign,
pledge, hypothecate, sell or otherwise dispose of any such Performance Share or
Dividend Equivalent, or of any right or privilege conferred hereby, or upon the
levy of any attachment or similar process upon such Performance Share or
Dividend Equivalent, or upon such right or privilege, such Performance Share or
Dividend Equivalent, or such right or privilege, shall immediately become null
and void.

 

Section 9.                                         
Determinations.  Determinations by the Committee, or its delegate, shall be
final and conclusive with respect to the interpretation of the Plan and this
Agreement.

 

Section 10.                                   Governing Law.  This Agreement
shall be governed, construed and enforced in accordance with the laws of the
state of Delaware applicable to transactions that take place entirely within
that state.

 

Section 11.                                   Conflicts with Plan, Correction of
Errors, Section 409A and Grantee’s Consent.  In the event that any provision of
this Agreement conflicts in any way with a provision of the Plan, such Plan
provision shall be controlling and the applicable provision of this Agreement
shall be without force and effect to the extent necessary to cause such Plan
provision to be controlling.  In the event that, due to administrative error,
this Agreement does not accurately reflect an Award properly granted to the
Grantee pursuant to the Plan, the Corporation, acting through its Executive
Compensation and Benefits Department, reserves the right to cancel any erroneous
document and, if appropriate, to replace the cancelled document with a corrected
document.  It is the intention of the Corporation and the Grantee that this
Award not result in unfavorable tax consequences to Grantee under Section 409A
of the Code.  Accordingly, Grantee consents to such amendment of this Agreement
as the Corporation may reasonably make in furtherance of such intention, and the
Corporation shall promptly provide, or make available to, Grantee a copy of any
such amendment.

 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax

 

8

--------------------------------------------------------------------------------


 

consequences to Grantee under Section 409A of the Code.  This Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause this Agreement to fail to satisfy Section 409A of the
Code will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code).  The Corporation and the Grantee agree to work together in good faith in
an effort to comply with Section 409A of the Code including, if necessary,
amending this Agreement based on further guidance issued by the Internal Revenue
Service from time to time, provided that the Corporation shall not be required
to assume any increased economic burden.  Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Grantee shall
not be considered to have terminated employment with Corporation for purposes of
this Agreement and no payments shall be due to him or her under this Agreement
which are payable upon his or her termination of employment until he or she
would be considered to have incurred a “separation from service” from the
Corporation within the meaning of Section 409A of the Code.  To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Grantee’s termination of employment shall
instead be paid within 30 days following the first business day after the date
that is six months following his or her termination of employment (or upon his
or her death or a regularly scheduled payment date, if earlier).  In addition,
for purposes of this Agreement, each amount to be paid or benefit to be provided
to the Grantee pursuant to this Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code.

 

Grantee acknowledges and agrees that payments made under this Agreement are
subject to the Corporation’s requirement that the Grantee reimburse the portion
of any payment where such portion of the payment was (i) inadvertently paid
based on an incorrect calculation, or (ii) predicated upon the achievement of
financial results that are subsequently the subject of a restatement caused or
partially caused by Grantee’s fraud or misconduct.

 

Section 12.                                   Compliance with Law.  The
Corporation shall make reasonable efforts to comply with all applicable federal
and state securities laws applicable to the Plan and this Award; provided,
however, notwithstanding any other provision of this Award, the Corporation
shall not be obligated to deliver any shares of Common Stock pursuant to this
Award if the delivery thereof would result in a violation of any such law.

 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
[                  ] [     ], [                     ], has signed a duplicate of
this Agreement, in the space provided below, and returned the signed duplicate
to [                              ], Duke Energy Corporation, P. O. Box 1321,
Charlotte, NC 28201-1321, which, if, and to the extent, permitted by the
Executive Compensation and Benefits Department, may be accomplished by
electronic means.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

 

 

DUKE ENERGY CORPORATION

 

 

 

 

 

 

By:

 

 

Its:

 

 

Acceptance of Performance Award

 

IN WITNESS OF Grantee’s acceptance of this Performance Award and Grantee’s
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this [          ] day of
[                                          ], [          ].

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 (print name)

 

 

 

 

 

(address)

 

10

--------------------------------------------------------------------------------